DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            SAMUEL BUTLER,
                               Appellant,

                                      v.

 INNOVATIVE MARKETING AND DISTRIBUTION, INC., d/b/a ENGEL
                         USA,
                        Appellee.

                                No. 4D15-2125

                                [March 9, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502013CA018729XXXXMB.

  Nichole J. Segal of Burlington & Rockenbach, P.A., West Palm Beach,
and James W. Flanagan of David R. Rigell & Associates, P.A., West Palm
Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   This is an appeal from a final order dismissing plaintiff’s action for
lack of prosecution. Because the record reflects that the plaintiff filed a
notice of hearing within the 60-day grace period following the trial court’s
notice of lack of prosecution, the dismissal was error and must be
reversed. See Fla. R. Civ. P. 1.420(e), Chemrock Corp. v. Tampa Elec. Co.,
71 So. 3d 786, 791 (Fla. 2011) (“any filing of record during the applicable
time frame is sufficient to preclude dismissal—without regard to a
finding that the filing is intended to affirmatively move the case toward
resolution on the merits”).

   Reversed and remanded.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2